Title: General Orders, 22 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Friday November 22d 1782
                     Parole Quibbletown
                     Countersigns Roxbury, Somerset.
                  
                  For the day tomorrow Lieutenant Colonel MellenMajor TrescotFor duty tomorrowthe 1st New Jersey regiment.
                  Captain Jeremiah Fogg of the 2d Newhampshire regiment is appointed brigade major to the Newhampshire Brigade from the 11th instant vice Captn Robinson and is to be respected accordingly.
                  On account of the distance of head quarters from Camp, the Commander in chief dispenses with the attendance of the Field officers of the day, the day they are on duty; but expects the pleasure of their company the day they are relieved: when they may give in their reports.
                  The several Brigades are desired to open the front of their incampments, and the communications by which they are to receive their provisions and other stores, as soon as possible.
               